Citation Nr: 0307302	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  02-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, status post-operative fusion, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for chronic muscular 
strain of the lumbar spine with degeneration, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in relevant part, denied the 
veteran's claim for an increased disability rating for his 
service-connected residuals of a right knee injury, status 
post-operative fusion, evaluated as 50 percent disabling, and 
granted an increased rating for his service-connected chronic 
muscular strain of the lumbar spine with degeneration from 10 
percent to 20 percent disabling, effective September 7, 2000, 
the date of the RO's receipt of his claim for an increased 
rating for this disorder.  The veteran filed a timely appeal 
to these determinations, claiming entitlement to increased 
ratings for both disabilities.

A review of the record reveals that in a statement dated in 
January 2003, the veteran's attending VA physician stated 
that the veteran was unable to work due to his right knee and 
lumbar spine pain as well as the medications he was required 
to take to control this pain.  In addition, in September 2002 
three friends and roommates of the veteran completed 
affirmations in which they all expressed their belief that 
the veteran was unemployable due to his service-connected 
disabilities.  The Board determines that a liberal reading of 
these statements reasonably raises the issue of entitlement 
to a total rating for compensation based on individual 
unemployability due to service-connected disabilities.  See 
Douglas v. Derwinski, 2 Vet. App. 435, 438-39 (1992); EF v. 
Derwinski, 324, 326 (1991).  As this issue has not been 
developed or certified for appellate review, it is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's right knee is ankylosed at 20 degrees of 
flexion.

3.  The veteran's lumbar spine disorder is manifested by 
muscle spasm on extreme forward bending and a decreased range 
of lumbar spine motion, and at least one examiner has stated 
that this disorder causes severe pain which significantly 
limits his ability to perform everyday activities.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for residuals of a right knee injury, status post-
operative fusion, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5256 (2002).

2.  The schedular criteria for a 40 percent evaluation for 
chronic muscular strain of the lumbar spine with degeneration 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); see also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his increased rating claims, as well as notice 
of the specific legal criteria necessary to substantiate his 
claims.  The Board concludes that discussions as contained in 
the initial rating decision dated in October 2001, in the 
statement of the case (SOC) issued in September 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in the SOC issued to the 
veteran in September 2002, the RO advised the veteran of the 
recent enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his attorney 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claims.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is moot.  The Board concludes that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, VA 
inpatient and outpatient treatment notes, several VA 
examination reports, including x-rays, and several personal 
statements made by the veteran in support of his claims.  In 
December 2002 the Board notified the veteran that the VA 
Schedule for Rating Disabilities relating to the evaluation 
of intervertebral disc syndrome had been revised, effective 
September 23, 2002.  The veteran was provided a 60-day period 
in which to either submit additional evidence or argument, or 
to tell the Board to go ahead with his appeal based on the 
current evidence of record.  In February 2003, the Board 
received a statement from the veteran's treating VA physician 
relating to his back disorder, submitted by the veteran's 
attorney, which has been associated with the veteran's claims 
file.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claims.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Evidence relevant to the level of severity of the veteran's 
residuals of a right knee injury, status post-operative 
fusion, and lumbar spine disorder includes the report of a VA 
orthopedic examination conducted in March 1989.  Of note is 
the fact that 
x-rays taken of the veteran's lumbosacral spine showed mild 
to moderate degenerative joint disease at L5-S1 with some 
narrowing of the disc space.  Following an examination, the 
examiner rendered a diagnosis of chronic lumbar strain, which 
he attributed to a combination of the veteran's early 
degenerative disc disease at the lumbosacral junction, the 
veteran's obesity, the veteran's shortened right leg, and the 
veteran's altered gait secondary to his fused right knee.

Also relevant is the report of  VA orthopedic examination 
conducted in September 1993.  At that time, the examiner 
noted that the veteran had sustained a right knee injury in 
an inservice motorcycle accident in 1972, which was reinjured 
in 1974 when he jumped a fence.  The examiner observed that 
the veteran's "right knee is fused at 20 degrees flexion."  
He also noted that the veteran had residuals of a right femur 
fracture, which was incurred in a motorcycle accident after 
service in 1977 or 1978.  On range of motion testing of the 
veteran's lumbar spine, he showed flexion forward to 90 
degrees, extension backward to 30 degrees, rotation to each 
side to 30 degrees, and lateral bending to each side to 30 
degrees.  There was moderate low back pain with these 
movements.  Straight leg raising was easily tolerated to 90 
degrees on the right and to 80 degrees on the left.  Extensor 
muscles and sensation were normal in the lower legs and feet, 
except for the area immediately around the right knee.  The 
examiner stated that the veteran was suffering from rather 
severe low back pain, diagnosed as chronic muscular strain 
superimposed on degenerative instability, per VA x-rays.  

More recently, the veteran underwent a VA orthopedic 
examination in February 2001.  At that time, he reported a 
history of having sustained a right knee injury in a 
motorcycle accident in 1972, with multiple subsequent 
surgeries, eventually resulting in right knee fusion in 1985.  
He stated that he wore a shoe lift on the right due to a 
shortening of the right lower extremity.  He indicated that 
his knee had done well in regards to pain following the 
fusion, but that he had subsequently developed severe low 
back pain.  He reported that he was unable to walk more than 
two to three blocks before he had difficulty.  He also 
reported constant daily pain in the lower back, noting that 
he could not drive or walk down steps.  His pain was 
reportedly worse on standing, and he stated that he had 
intermittent muscle spasm.  He indicated that he used a cane 
for balance.  He stated that he was unable to work well due 
to his pain, and that he had gained a tremendous amount of 
weight because he was unable to exercise.  He reported that 
he had tried a TENS unit with some success and had used 
narcotics in the past, but had stopped taking these.  

On examination of the right knee, there were multiple scars 
present that extended on the mid thigh, across the knee joint 
and down to the proximal tibia.  There were also multiple 
poke holes where external fixators had been placed in and 
around the thigh.  All incisions were noted to be well-
healed.  There was some muscle retraction around the ex-fix 
sites, but they were nontender, nonswollen and 
nonerythematous.  There was no evidence of any leg infection, 
and the veteran had good sensation and good pulses.  Range of 
motion testing revealed extension to zero degrees without 
pain and flexion to 110 degrees with pain. 

On examination of the lumbar spine, the veteran was noted to 
have diffuse tenderness and slight muscle spasm in the lumbar 
area.  He was able to bend forward to a point where his hands 
were one foot above the floor.  Range of motion testing 
revealed extension backward to 30 degrees, with pain at 30 
degrees, lateral flexion to 40 degrees, with pain at 40 
degrees, and rotate to both sides to 40 degrees, again with 
pain at 40 degrees.  All of these motions were limited 
somewhat by pain and stiffness.

Final diagnoses rendered by the examiner included a right 
knee scar and open femur fracture while in the service with 
multiple surgeries and previous right knee fusion.  X-rays 
showed a previous femur fracture and well-fused knee with two 
screws placed.  There was a solid arthrodesis noted.  Also 
diagnosed was lower back and hip arthritis secondary to the 
right knee fusion, with was noted to be a typical pattern 
after a previous knee fusion.  X-rays showed diffuse 
degenerative changes throughout the spine and more 
specifically narrowing and osteophytes formation at L5-S1.

In June 2001, the examiner who had performed the February 
2001 examination issued a corrected report, which was 
identical in all essential aspects save for the addition of 
the statement "The right knee is completely fused, and 
therefore, there was no range of motion of that knee."

Also relevant are three statements from friends and roommates 
of the veteran dated in September 2002, all of which attested 
to the veteran's difficulty getting around.  All of these 
statements noted that the veteran was unable to drive or take 
a taxi due to his inability to bend his right leg, and noted 
that he needed to take a special VA van to get to his medical 
appointments.  They noted that he also had difficulty 
walking, and was unable to exercise or do many other 
activities.  They also noted the veteran's complaints of 
daily low back pain, which was worse when walking, sitting or 
standing for any length of time.  All three people also 
stated their belief that the veteran should be found to be 
unemployable due to his service-connected disabilities. 

In February 2003, VA received a statement from the veteran's 
attending VA physician.  This physician offered the following 
description, here reprinted in its entirety:

[The veteran] is currently being treated 
for chronic pain at the West Side VA 
Hospital.  He has been enrolled in the 
pain clinic for two months.  He is 
service connected for a right knee injury 
which required a fusion in 1987, and for 
chronic muscular strain with degenerative 
joint disease of the lumbar spine.  To 
control his pain, which is severe, he 
requires methadone every eight hours and 
Percocet as needed for breakthrough pain.  
The pain significantly limits his ability 
to perform everyday activities, and 
prevents him from working.  At this time, 
[the veteran] is not able to work, both 
due to his pain, and due to the 
medications he requires to control it.  
Please contact me with any further 
questions or concerns.



I.  Right knee

The veteran's residuals of a right knee injury, status post-
operative fusion, has been evaluated as 50 percent disabling 
under the provisions of 38 C.F.R. 4.71a, Diagnostic Code (DC) 
5256, pursuant to which the severity of knee ankylosis is 
evaluated.  The Board observes that ankylosis is 
"[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint."  Disnay v. Brown, 9 Vet. App. 79, 81 (1996), quoting 
from Stedman's Medical Dictionary 87 (25th ed. 1990).  Under 
this code, a 50 percent rating is warranted when the knee is 
ankylosed in flexion between 20 degrees and 45 degrees.  A 60 
percent rating is warranted when the knee is ankylosed in a 
position which is extremely unfavorable, in flexion at an 
angle of 45 degrees or more. 

A review of the evidence reveals that the veteran's right 
knee is ankylosed at 20 degrees of flexion.  This corresponds 
to a 50 percent rating under DC 5256.  As the veteran's right 
knee is not ankylosed in flexion at an angle of 45 degrees or 
more, a higher 60 percent rating is not warranted.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other applicable codes.  
However, since none of the rating codes pertaining to the 
knee and leg provides for a potential rating in excess of 50 
percent, evaluating the veteran's right knee disorder under 
another code could not result in a higher rating.

In reaching the foregoing decisions to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization in recent years.  Moreover, while this 
disability may have an adverse effect upon employment, as 
noted by the veteran, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that a grant of an increased evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted. 

II.  Lumbar spine

The veteran's chronic muscular strain of the lumbar spine 
with degeneration has been evaluated as 20 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, DC 5295, pursuant 
to which the severity of lumbosacral strain is evaluated.  
Pursuant to this code section, a 20 percent evaluation is 
warranted for lumbosacral strain which is manifested by 
muscle spasm on extreme forward bending and a loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is warranted when such lumbosacral strain is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

A review of the evidence detailed above reveals that muscle 
spasm of the lumbosacral spine was found at the time of 
examination of the veteran's low back in February 2001, and 
the veteran has also credibly reported experiencing 
intermittent muscle spasm during daily activities.  There is 
slightly decreased motion on flexion forward and extension 
backward.  The Board finds that this level of severity most 
closely corresponds to the criteria contemplated for a 20 
percent rating under DC 5295.  

However, the Board notes that the veteran has provided 
extensive descriptions, which the Board finds credible, as to 
the ways in which the pain, stiffness and decreased range of 
motion of his low back have made the normal tasks of everyday 
living difficult.  He has stated that he has "constant pain 
on a daily basis in the low back," is unable to walk, stand 
or sit for any length of time due to back pain, and could not 
drive, ascend or descend stairs, or exercise due to a 
combination of his back pain and ankylosed knee.  In this 
regard, the Board notes that while lay witnesses are 
generally not competent to offer evidence which requires 
medial knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, the functional limitations caused by the 
veteran's low back pain and stiffness have been attested to 
in detail by three friends of the veteran, and the veteran's 
attending VA physician has submitted a statement describing 
the veteran's low back pain as "severe," requiring the use 
of constant prescription medications.  He also attested to 
the fact that the veteran's pain "significantly limits his 
ability to perform everyday activities."  Finally, the 
examiners who performed the September 1993 and February 2001 
VA examinations both noted that the veteran complained of 
pain on all back movements, and that his motions were limited 
due to pain and stiffness.  The Board finds that it must 
therefore give due consideration to:  functional impairment, 
as contemplated by 38 C.F.R. § 4.10; functional loss, as 
contemplated by 38 C.F.R. § 4.40; and pain on movement, 
swelling, deformity or atrophy of disuse, as contemplated by 
38 C.F.R. § 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board finds that with consideration of these 
factors, the veteran's low back disorder most closely 
approximates the next highest level of severity under DC 
5295, which is a 40 percent rating.  As a 40 percent rating 
is the highest rating provided under this code, a higher 
rating under DC 5295 is not available.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  There are only three other codes relating to 
spine disorders which provide for a potential rating in 
excess of 40 percent.  Of these, both DC 5285, pursuant to 
which the severity of residuals of fractured vertebra is 
evaluated, and DC 5286, pursuant to which the severity of 
complete bony fixation (ankylosis) of the spine is evaluated, 
are clearly not applicable.  The third code which allows for 
a rating in excess of 40 percent is DC 5293, pursuant to 
which the severity of intervertebral disc syndrome is 
evaluated.  However, a review of the evidence reveals that 
while narrowing of the lumbosacral disc space was found on x-
rays in 1989, and narrowing of the L5-S1disc space was noted 
on x-rays in 2001, the veteran has not been found to exhibit 
any radiculopathy or other neurological abnormalities, and at 
no time has intervertebral disc syndrome ever been diagnosed.  
Thus, the Board finds that a rating under this code is not 
appropriate.

For the foregoing reasons, the Board finds that a 40 percent 
rating is the appropriate rating for the veteran's chronic 
muscular strain of the lumbar spine with degeneration.  The 
Board would again point out that its determination in the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  As there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned 40 percent evaluation) or 
necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 50 percent for residuals of 
a right knee injury, status post-operative fusion, is denied.

An increased disability rating to 40 percent for the 
veteran's chronic muscular strain of the lumbar spine with 
degeneration is granted, subject to the controlling 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

